





Exhibit 10.26


dojletterhead.jpg [dojletterhead.jpg]
 
 
 
February 13, 2019


 





Karl H. Buch
Grayson D. Stratton
DLA Piper LLP
1251 Avenue of the Americas
New York, NY 10020-1104


Kathryn H. Ruemmler
Douglas N. Greenburg
Latham & Watkins LLP
555 Eleventh Street, NW
Washington, DC 20004-1304


Re:    Cognizant Technology Solutions Corporation
Dear Counsel,




Consistent with the FCPA Corporate Enforcement Policy, the Department of
Justice, Criminal Division, Fraud Section and the United States Attorney's
Office for the District of New Jersey (collectively, the "Department") has
declined prosecution of your client, Cognizant Technology Solutions Corporation
("Cognizant" or the "Company"), for violations of the Foreign Corrupt Practices
Act (the "FCPA"), 15 U.S.C. §§ 78dd-1, et seq.


The Department's investigation found that Cognizant, through its employees,
authorized its agents to pay an approximately $2 million bribe to one or more
government officials in India in exchange for securing and obtaining a
statutorily required planning permit in connection with the development of an
office park in Tamil Nadu, India, known as the CKC/KITS facility in Chennai, as
well as other improper payments in connection with other projects in India.
Specifically, from in or about 2014 through in or about 2015, certain high-level
employees of Cognizant, along with agents of the Company, took part in a scheme
through which they authorized a third-party construction company to pay an
approximately $2 million bribe to one or more government officials in India in
exchange for assistance in securing and obtaining a planning permit relating to
construction of the CKC/KITS facility. To conceal Cognizant's involvement in the
bribe payment; certain Cognizant employees and agents agreed that Cognizant
would reimburse the third-party construction company for the bribe payment
through construction invoices or "change orders" at the end of





--------------------------------------------------------------------------------





the development of the project. Additionally, certain Cognizant employees and
officers also falsified and caused to be falsified certain internal books and
records of the Company, including by failing to disclose the existence or nature
of the payments in certain disclosure questionnaires, as well as
"sub-certifications" signed as part of the Company's Sarbanes-Oxley process.


Despite the fact that certain members of senior management participated in and
directed the criminal conduct at issue, the Department has decided to decline
prosecution of this matter based on an assessment of the factors set forth in
the Corporate Enforcement Policy, Justice Manual ("JM") 9-47.120, and the
Principles of Federal Prosecution of Business Organizations, JM 9-28.300,
including but not limited to: (1) Cognizant's voluntary self-disclosure of the
matters described above within two weeks of the Board learning of the criminal
conduct; (2) Cognizant's thorough and comprehensive investigation; (3)
Cognizant's full and proactive cooperation in this matter (including its
provision of all known relevant facts about the misconduct) and its agreement to
continue to cooperate in the Department's ongoing investigations and any
prosecutions that might result; (4) the nature and seriousness of the offense;
(5) the Company s lack of prior criminal history; (6) the existence and
effectiveness of the Company's pre-existing compliance program, as well as steps
that the Company has taken to enhance its compliance program and internal
accounting controls; (7) the Company's full remediation, including but not
limited to terminating the employment of, and disciplining, employees and
contractors involved in misconduct; (8) the adequacy of remedies such as civil
or regulatory enforcement actions, including the Company's resolution with the
U.S. Securities and Exchange Commission ("SEC") and agreement to pay a civil
penalty of $6 million and disgorgement; (9) Cognizant's agreement to disgorge
the full amount of its cost savings from the bribery; and (10) the fact that, as
a result of the Company's timely voluntary disclosure, the Department was able
to conduct an independent investigation and identify individuals with
culpability for the corporation's malfeasance.


Pursuant to this letter agreement, Cognizant agrees to continue to fully
cooperate in the Department's ongoing investigations and/or prosecutions,
including but not limited to the continued provision of any information and
making available for interviews and/or testimony those officers, employees, or
agents who possess relevant information, as determined in the sole discretion of
the Department.


Cognizant further agrees to disgorge $19,370,561 USD (the "Disgorgement
Amount"), which represents all profits fairly attributable to the bribery
conduct, as determined through a cost avoidance calculation. The Department will
credit the disgorgement amount (exclusive of any prejudgment interest) that
Cognizant pays to the SEC. Any remaining amount shall be paid to the United
States Treasury within ten (10) business days of the execution of this letter
agreement. Cognizant acknowledges that no tax deduction may be sought in
connection with any part of its payment of the Disgorgement Amount. Cognizant
further agrees that it will not seek or accept directly or indirectly
reimbursement or indemnification from any source with regard to the Disgorgement
Amount.


    





--------------------------------------------------------------------------------





This letter agreement does not provide any protection against prosecution of any
individuals, regardless of their affiliation with Cognizant. If the Department
learns information that changes its assessment of any of the factors outlined
above, it may reopen its inquiry.




Sincerely,




 
CRAIG CARPENITO
 
ROBERT ZINK
 
United States Attorney
 
Acting Chief, Fraud Section
 
District of New Jersey
 
Criminal Division
 
 
 
 
Unites States Department of Justice
 
 
 
 
 
 
BY:
/s/ Courtney A. Howard
BY:
/s/ David A. Last
 
COURTNEY A. HOWARD
 
DAVID A LAST
 
Assistant United States Attorney
 
Assistant Chief, FCPA Unit
 
NICHOLAS P. GRIPPO
 
Fraud Section
 
Assistant United States Attorney
 
 
 
 
United States Attorney’s Office
 
 
 
 
District of New Jersey
 
 
 



Cognizant Technology Solutions Corporation agrees and consents to the facts and
conditions set forth herein:


Date: 2/13/19
 
BY:
/s/ Matthew W Friedrich
 
 
 
 
 
MATTHEW W. FRIEDRICH
 
 
 
 
General Counsel and Executive Vice President


 
 
 
 
Cognizant Technology Solutions Corporation






